                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

 UNITED STATES OF AMERICA,                            )
                      Plaintiff,                      )
                                                      )
 vs.                                                  )       CIVIL NO. DNCW3:19CV144
                                                      )       (Financial Litigation Unit)
 MILELE L. BYNUM,                                     )
 AKA/MILELE KUDUMU,                                   )
                                Defendant.            )

                                          COMPLAINT

       The United States of America, by and through its undersigned counsel, for its cause of

action against Defendant states the following:

       l.       Plaintiff is the United States of America (“United States”) and this Court has

jurisdiction over the subject matter of this action by virtue of 28 U.S.C. § 1345. This is a debt

collection action pursuant to the Federal Debt Collection Procedures Act of 1990, 28 U.S.C. §

3001 et seq.

       2.       Defendant, Milele L. Bynum, is a resident of the City of Charlotte, Mecklenburg

County, North Carolina, residing within the jurisdiction of this Court in the Western District of

North Carolina.

       3.       Defendant is not in military service within the purview of the Soldiers’ and Sailors’

Civil Relief Act of 1940, as amended by the Service Members’ Civil Relief Act of 2003.

       4.       Defendant procured scholarship awards for the 1999-2000; 2000-2001; and 2001-

2002 school years through the Department of Health and Human Services (DHHS) secured by a

National Health Services Corps Scholarship Program Contract in the sum of $49,223.98.

       5.       Defendant breached the contract by failing to complete the training program, and

subsequently defaulted on the conditions of her National Health Services Corps Scholarship award




               Case 3:19-cv-00144 Document 1 Filed 03/25/19 Page 1 of 2
by failing to repay the debt in full within three years from the default date.

        6.      Defendant is indebted to Plaintiff in the principal amount of $47,873.98, plus

interest on this principal computed at the applicable note rate in the amount of $47,694.73 as of

February 22, 2019, and interest thereafter on this principal at the applicable note rate from this date

until the date of judgment.

        7.      A copy of the Certificate of Indebtedness establishing the basis for Defendant’s

liability for this debt and a copy of the Scholarship Contract signed by Defendant are attached to

this Complaint as Exhibit A and incorporated by reference.

        8.      Demand has been made upon Defendant by Plaintiff for the amount owed but

Defendant has failed to pay same.

        Wherefore, Plaintiff prays for judgment against Defendant for the total amount of

$95,568.66 as of February 22, 2019, plus interest from the filing of this complaint to the date of

judgment, the costs of this action and such other and further relief to which Plaintiff may be entitled

in law or equity. Plaintiff further demands, pursuant to 28 U.S.C. § 1961, that interest on the

judgment be at the legal rate until paid in full.

        This the 25th of March, 2019.

                                                R. ANDREW MURRAY
                                                UNITED STATES ATTORNEY
                                                WESTERN DISTRICT OF NORTH CAROLINA

                                                s/Julia K. Wood
                                                Assistant United States Attorney
                                                NCSB# 51754
                                                227 W. Trade Street, Suite 1650
                                                Charlotte, NC 28202
                                                Ph: (704) 344-6222
                                                Fx: (704) 227-0255
                                                Julia.Wood@usdoj.gov




              Case 3:19-cv-00144 Document 1 Filed 03/25/19 Page 2 of 2
Case 3:19-cv-00144 Document 1-1 Filed 03/25/19 Page 1 of 4
Case 3:19-cv-00144 Document 1-1 Filed 03/25/19 Page 2 of 4
-ltj
                                                   -D,--
         HRSA-857 tf,av.     trrgSl

                              TIATIOiIAI. HEAITII SENYrcE CORPS                                          U.S. IIEPAFIiIEI{T O' HEATTII AI{TI   HUIIT   SIRYICES
                             SC]IOITRSHIP PROGRATI G-OTTBACT                                                            PUBTIC    IITAITH SERYEE
                                                                                                         HTATIH BIEIURCES AiO STBVEES AIXI]IEINANOX
                                      sG[001 YEAB t999 .2000                                                        BUBEAU   G PRIANY ruIITH       CABT,




                                                        ,,
         y,il:l.titfid"ti:,T,'xu:#!l*,:#:i11i*. gt.J-ffi Iip,ff"T,f,T*".f:fi"-.f,?trl,i.f,y:HB#*T;,1ilfr
         lervigcs("ser4!ry")toprovideapplicaategleclcdtobep.:Iicipancia
                                                          -('sch6hrship
         tbc Nrtional Health &rvice Corpi Scholanhig Program                        ,I li +: ichool;-repear.^o,nr. o,i.t, or r chrage in rle apiiicant's
                                                                                       dirouoenr o iess'thrn full.timc studeil slerus (sce Secrion B.(2.) of
         Program') with scbolarship awrr&.. In retrm for the awerde,      applicrnti this Cnnutcg.
        Eift:efii,rjJ-,f{$ffiil$:i,u,1tr;"S'ffiffi1ffi
                                      tvo i'oan, whichcver k
        cach year of scbolarship supPon rcccivod' or
        Ere'lur'
                                                                                       ' f:*"ik,*}"#H[:Tfftr1if*ffiXT;,,.ff.T*,
                                                                               s. br,nptac aav"aclo                     rcquired by rhe secrrury if be
                                                                                  o5 lhi yciv4. a.-gt "i^i.Jr.ioirg
                                                                                                         . E'"1 a schi-ot oimedicine or ocreoparhy.
           Secrioa 33tA of the Act requtrys appticrars to subnit witf, their '5' Serve hjs or her puiod of obligated rewice by provi<finf prforry
        applicarioa r iig!"d conu,act surhg rhe tcr6s                        :t a,bcrhhscrviccs,asdctermiaodby-theSecrctary':;'
        piiricigarion in tZ=
                -contracts   scfrofrohip                 "ia?.'di"-ri'-iil
                                         prorrim" nc S.LreG rtifii--o"i,              ln q, $lU'Tr"9 clinical pmctica of his/hei pml'ession in a health
        ibose              submitrcd b:y afplicaots wbo ari sclecrfo ?6r              Prot9fl994 8borts89 arca dcsrgnated undcr socrion 332 of the
        participation.                                                                Act ('HPSA')-to which b oI
                                                                                                                    *. is-.rsglene.d byrhc Sccrerary as
        rhe rerms and conditions of panicipatins in rhe Schotarship progrera
        the I 999 - 2000 school ye.ar.are_srlilllhlbw. . !__^
                                                                                 for              i"r#:nit       "*:*|til"#      Ic;,I"., :IH:t#?illi?rtr
                                                                                                                        I siyilirn lmployec of tbc Uoirid Surcs,
                            i - --t- -    i-' -          .,           __ v*_
                                                                        .                         Public Hcrlth Sewicc,

        SectbirA-Obllgationrof thcSccretery
                                                                      '                           or an individuat who is nor rn crnplojocbf thc Uaircd Snres;
                                                                                             b. Ir,   9"  full-timc private clinical'pricrice of UF or her hcalth
                                                                                                  go[essiga undcr a Private Practice Opion Agreeoenr (scctioa
        $.u!jqt to thc a-vaila-biliry of tugds appropriatcd by rhe congrcss of   tbe .            iiir;iE"-A"ri
                                                                                                              iii-slr" i                -iG""
                                                                                                                               selected uv rtc-r,rd
                                                                                                                                                secl=urv.
        United Stateu for &e Scholarship Pro,gran        !d   lbc Natiooal    Hcrlth c. la a unit of t. Ocparucat HAth                          Sqviccs
        Service corp-r    ('Corpl'), the secretary   ag-rees-p:                         *rrgpt d uy u" Seclaary as a"anrlt-rirrc fir.rrl grorcssiorul, if
        I . Provide the undersigned applicaar (rrpplicrnr') wirh a scholarshio tleri is m oJ.a
                                                                                                       U ipsd f91 Corps-mc;;;;fil. profeesioo
            as'ard for th:.school year I 9i9 ' 2000 dlfrng whicb-the.ilpfql,                              "
                                                                                - .' .]
            a. is cnmlled, or is accepted for cnrollmc.nt, as e full.tini srrdcot in "
                                                                                        ra ybic-h tho appti.ior  t obuga-red'
                                                                                                                      "       ol."ii. L*rrr, eenricet
                                                                                        rodcr thc *"uiti aoa lf eucn individuat ie a comrajssioted
                an accrcdircd (as daermined by rhe Secrcrlry) cducarioDrl olliccrof thc puUiL tfEfit 5g117il;
                                                                                                                                                  of rtre
              'inrtitutioo io one of thc sevenl States. lhe DisUici of Columbia,
                ffif:ffiffi'J,T,fiyffil".{!!,].p:".iitrti}flfi#,ff-                    ,United S1arce.

                                                                                   ,Hi*"fr l*"1"Hi.,:1,'ilf."
                                                                                                                              "-.irifiro "rpfoyee

                                                                                                              H#.J,,Tiill,i.fl.l';
                Terriory of Americaa samoa, rle Republic of palaii, te nepriutic ' :::"-P  'wqs r! Pruvrc
             r oeiinpathrl
               iJt}[#ffiT'.i',H.0',"i,Hiitttr
                                                    tff'.'#ffiH*.,                     8. m;at"          scrvi,ce   io accord wirh placemenr policie,         .^r pr*.aJo
        .'                     a.oristry, or othcl   ncattu-proririoi'i;tiuiiltLil
                lrJfr#_-'biE;-#;t'y
                                                   iilGi.6;;-i; il;$fr;i,#il ^              ^ineffectrtthctiureofhisorher.pbcemcat.
                                                                                                                      o(IiUc 42, code of Fedqpl Regulrtiu.os,
                              award rnay consist of payoenu, iu wholc or in parr, f.O' egptt tb. .q.S. Departrncnt of Hcal& and Human Servicer to
             Ihe scf,ohrship-amounr
             for ruirion an         for all other roisomUte oducariooal .irpu'rd
                                                                                   ' cqU-1lp. Idcbt owed by tbc applicaot, as a rusult of an overpaymenr
             incurred by thc;rtudent" aod r montlrly atipend for tni tj:i11pnil '      of-rcholarship-rwardpaymcnrs, througb rtre adminirrnrire btfser of
             period beginniog with the frs't mon0 oi eeci cchool yeer in shich     .    -   mbsequent sclolership rward paymeatr to the applicanr uoder this
             lbe applicant is a participant in thc Schohrship   Prrogran.                   Conract" ea Optiooal Concact or an Ertension Contrrcr, qnril rhc
       Z. Ulr]iry   thc applicaot to provideprimary hcaltl scrvicce in   accordauce         debt ie paid in full. An ovcrprym€nl of scholanhip award paymenrs
              Section 8(6) of this conmct.
       - lig
       3. Deferperfomrnceofanrpplicant'e poriodofobligetodserviccifthc
                                                                                            ocun when rcbohrship awrrd prymcnts are made:-
                                                                                            a)   forrepearcourscurorl.,rr
             applicaut:               degree frosr a echbol of _modiciae, b) duriaS any period wtea tbe applicanr ie on ao rpproved leavc of
                          (l-) receives   a
                                              .
          osleoPathy, d"9,"^Fy, vererinrry modiciac, opPmctry, podiauy,- or         abscnse.fiom thc school, is rr!-eating counc woili rhrt will delay
          pharmrcy, and (2) r€quests a period of deferment to complete              thc applicrnt's graduation daie, or -is cnrolted as a less r111o i
          residency or olher.rdvrnced ctioical Firp8. which the kfrory              full-tiircsndcai(see ScctionB.(2.)ofrhisConract).
          determines is consisrcat with ttre needs of the Corps for prioary
          $ealth serviccs                                                    Scctloo C - Brcrch of Scbolrnhlp Con6rct
       4. Release tlre applicant &om all or part of his or her Corps scrvice
          obligarion jo:utcf pio.+c full-timc.private clinicrl pncticc rs r  l. lfrhcapplicaat
          pm^vider o.f pl*ry-hplth^cewicce wbcrc.tltc.provitioor o.{qecdroo a. faiti'ro oaiorain ra acccptablc
          33tD of thc Act, 42 U.S.C. 254n ""d rpplicablc,Corpo policics arc     - *. q1r. of rt ay foi*-U.-f6e lewt of academic starding        in the
                                                                                                                  scUotrrship .rr.ra i, pmvide4
          meL
                                                                                b' voluaurily tenninars ecademh training before the completion of
       -5. crcdir     any pcriod of seryice pcrfcracd in accordanco wi&
             :.;h;tthii    P'"[;; ,gu-.y t, 6. ippri.131-,,ra.' 6c National fmffi'*.                                    ,h.   educationar insiturion for disciplinrry
             Research Scrvici Award Progran (soctioD a87(a) (l) (A) or (B) of "
             rda.r, li uic. zgeri) 11lia) .i teljowaro Htiid,iie rhc ;;i*     a
                                                                              * fiilT;llor                      plymetrrr     c    incurcrs rhc cducrrionrt institurioo in
             obligatioo ia Sccrioa B of this co'Eact'                                            *uictr he orihi    i *-ita        nor ro lccepr pryment, in wbore or ia
       scctrou B -obttgettonr of rhc              Applhent                                  .rrl*:fiftT,1ffi#;:*;:,ffi,                            rhe se.icc oblisatioo,
       The rpplicant rgrces     ro:                                                               thg.unitcd. stst
                                                                                            Epay !o                      s-!ll
                                                                                                                   fuads peid                 to_thc applicant end to the
       i,- 's*iiSi
           t';.pi-rhr-sciot rtUip award povidcd by the Secrerary             uoder educetional    inctitutioa uder tFl                co^ntract. Pryment of thir amount
                                                                           -                   rede within-3 ycars of thc drtc thc applicant bccomes liable '
                   |]il oi trris-.*i"Jr forih6   schoot yci. t cgc - 2000,            must  be
       Z.  M.inuia   iiroUncat       i  full-ri-e  studcit until complcrion of the    oraakcPaymeotgnderthicpangreph-
       - .ourr" .f stody for which $e scholaretip^
                                  as
                                                            !*ard q provided^ A 2. If the applicant' frils to-begin or conpletc thc pcriod ofobligated
           full-time smOci'r is ! studcnt who is eorolled for a sufficient number ecrvice incunod uader this contract for any rcrson other than those
           ol'crcdit boun in rny rcademic tsru lo complete ttc course study           in paragraph I of thi< section, thc Unitd Strree ehall be entided to
           withio aot morcCase than the   number of academic        rcmrs oorroelly   recova .n aoount equal to tbrcc timer tre scholarship funds
             rquircd   at thc school.
                                       3:19-cv-00144             Document        1-1 Filed   03/25/19 Page 3 of 4
                                                                                            awerded plu6 intcrest. as detcmrined by the fonaula:
l_a
                                               n   =Y4p                                    Scctbn E -Cln\,r(,tftr, Surpcarloo, rnd Wdvcr of Obllgrrbn

                                                                                           l.   Aay rcrvicc or   O.(f,n, obtfuioa inctrnpd by tbc rDplicrnt undcr
,t              ln which:                                                                       thir conuect will bc cracclcd upon thc rpplicrntl death.
'a
                'A'       ir the aoouht the United Strtos ir entitlcd to nocoycr,          2.   Tho Secretary may ureivc or suspend the applicrndt rcrvice or pry-
                'A'       is the srm of rmouots paid O or oo EehLlf of thc applicant            ment   obligrtioo insurred undcr this coorrcr if:
                          !!d tbc int€rcst on euch.mourtr which would bc peyable if             e.   compliarcc by the applicrat with the obligrtion ir irnpoesible or
                          at the tine thp aoouots wcre pail thcy wcrc loans bearing             b. coopliencc would involtc cxtrcnc        hardehip   .orl enforccmeat of
                          interest et the rireximunr legal prcvliliry rrrc, as dcrcmincd             rtrch obligation would be   uocoaecioneblc. .
                                                                                                                                                          .,.
                          by tbc Trcarucrof Oc Uaitcd Strtcs,
                't'       is thc total oumbcr of noaths in 6c rpplicaafe pcrbd of          Scctlol     P- Cootrrct Ertcorbl
                          obligatd ecnicc, ead
                'S'       ir thc nunber of montbs of such period eervcd by tlc             l.   Thc rpplicrat mly rFnruuy raqucst extensioo of this cootnct, for r
                          applican in rccordancc with sectioo 33EC of tb Act or                 paiod aor !o excecd 12 moaths, if thc requeei ic submitred ir
                       sith a wrincu egrccneil uodcr oxtioo 33tD of thc Act.                    accordrocc with ptocodurce aublirhed by th Secrcrery.
                The deoagcr &e United Sutca is cntitled to r€cowr rhall be paid                 Subjcct to Oc availability of firnds ap,propriareil by thc Coagcss of
             withib onc yerr of the date the Socrctary detcrnines tbet tho rpplicent            6e Unitod Statee for the Scholership Progren aad rhc Corps, rhc
             hls failed b bc8,ir orconplcte the pcriod of obligrtcd rcnricc.                    Sccretery aoay epprcve a rcqu€st for conrna exteusioo if:
                                                                                                r. the rcqucrt doco uot cr.teod thc !ot!l period of echohnhip ewrrd
                          Crcdltrblllty        Greduttc   T;tbhg Torrrd tic                        beyoad four rcbool years;
       Scctlon D      - Pcrbd             of
                                                                                                b. thc appliceat docs aot we e debr ro tbG Unilcd Statcr pursulnr to
                      .            of ObUS.hd Scrylcr
                                                                                                   Sertioo C{I.)(d.) of this codract; rod
       l.No pcriod of residcocy or otbcr advanccd clinical taiaing will bc                      c. tlic rpplicrat ir   othcrryirc eligiblc for contiaucd panicipation ia
      couatcd to*rrd satis$ing lbc pcriod of obligetod rcrvicc irnrrcd                               tho   Scbla4rhip Progrrn.
      uadcrtbis coacaa




                           Tte                  or his/her ruthotiud reprctentrtive must rtD thb cortrect before it becomes efrective.
                                                                                Applicant Signrturc

            Milele         Kudumu                                                                                                                           -zo -        _1
                      ol l{ealth and
                                                                                                                                                            '3q
                                                                        omof,At        corrtTnAcTs
         This National Heal& Servicc Corpc Scholarhip Prognn Coucrcttor th. 1999-2000 rchool year C1999-2OOO Coauact') is heroby uaeadcd by
       the Secrcury of Hcaltb aod llrrmrn $6vviccr and tho applbaat to plovido thc applicaat with rdditioad scholarship fl+pon for rho 200G2d)l gchool
       yeer, uodcr tho 6soc tcnDs rod coditioor sct forth in tho 1999-2000 Conrect crccpt to thc crtcnt ttat thc terms ser forrh in rhe 19991000 Coatnct
       mey be eubscqucntly amcnded by nanmc or rcgularior" Dirbrnscmcnts for tho 2000-2001 echool yoar will bcgin at thc starr of thar cchool lcat. l[ as
       of Junc 30,2000, tbc applicaar bes aa unpaid iadcbtodaerr to ltc UEitcd Statoo uoder Socrion C.l.d of ttc 1999-2000 Coanacq this. Oprionrl
       Coauact for the 2fi)0-2001 schriol year is rcscidcd.

            2000.200t
        SGHOOT YEAR

        This National Health Scrvice Corps Scholarhip Plogrlrn Conracr for tto I                            rchool ycar ('1999-2000 Contacf) is hercby amcodcd by
      rho Sccraary of Hcalth rnd fl,,men Scwiccs aad thc applicalt to prorridc thc       'sith additionet echotarrhip ruppoil for thc 2001-2002 schrl
      year, uodcr tho ssmc tGrms and conditions sct fonb ia thc 199$2000 CooEact crcept b tho Gxtcnt that tho tctns s€t liorth io tbo 1999-2000 Contract
      may be subsogucotly amcnded by suhrtc or rcgulatioa. Disbuncucnts for 6e 200G'200 I school ycrr will begin at tbc slart of tbar sch@l year. I( ar
      of Juoc 3q 2001, thc applicaot bas ro unpaid irdebadacrs to th! Uaitd Stetcs urler Soctiou C.(l.Xd.) of tbe 1999-2000 Conurct         thc Optionalc
      Coatracr for thc 200G'2001 echool ycar, this Optioaal Coanrt for thc 2001-2002 scbol ycrt is recciuded


            200t.2002
       SGTOOT YEAB

        This Natioaal Hcalrb Scrvice Corps Scholer.ehip Prcgna Coarrcr for the I              rcbool year ('1999-2000 Conuect*) ir hercby aneudcd by
      the Sccretrry of Hcdth aad Humao Servhes aad thc appli:eat to provi& thc              wi6 additioorl rcDohrship suppon for thc 2002-2003 rchool
      year, uoder rho ErlE terrr and coaditionr sct forrh h thc 1999-2ffi0 CoDEEct crccpt to tbc erent thrt thc tcrnr 8er fonh b               th
                                                                                                                                    1999-2000 Coauact
      maj bo subsoqucnrly anctrdcd by strtut€ or reguhtioo Diebursemcots for thc 2002-2fi!3 rchool ycar will begin at tbc run of that rciool ycar. I(, ao .,
      of Juoe 30, 2002, tbc appticrnt hre en unprid iodcbradacss to the Uuited Suto undcr Soaioa C.(l.Xd.) of the 1999-2000 Contract, the Optional
                                                                                                                                                                            \
      Contracr for thc 2000-2001 school ycar or thc Optiorel Cootnct for thc 2001-2002 rchool ycrr, thir Optional Cootract for tlre 2002-2003 school
      year ie rescindcd


            2002.2003
       scilool YElR'
      HRSA-857       l8Actt
      Rar.   lr/98                 Case 3:19-cv-00144 Document 1-1 Filed 03/25/19 Page 4 of 4
